 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    MONSURU WOLE SHO,                                No. 2:21-cv-00654-TLN-AC
12                       Petitioner,
13           v.                                        ORDER
14    U.S. IMMIGRATION AND CUSTOMS
      ENFORCEMENT, et al.,
15
                         Respondents.
16

17

18          Petitioner Monsuru Wole Sho (“Petitioner”), an inmate in federal custody proceeding pro

19   se, has filed an Emergency Motion for Release from ICE Detention, which the court has

20   construed as an Application for a Writ of Habeas Corpus pursuant to 28 U.S.C. § 2241. (See

21   generally ECF Nos. 1, 4.) The matter was referred to a United States Magistrate Judge pursuant

22   to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

23          On April 14, 2021, the magistrate judge issued findings and recommendations herein

24   which were served on all parties and which contained notice to all parties that any objections to

25   the findings and recommendations were to be filed within twenty-one days. (ECF No. 4.) On

26   April 26, 2021, Petitioner filed Objections to Magistrate Judge’s Findings and Recommendations

27   (ECF No. 6), which have been considered by the Court.

28   ///
                                                       1
 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304(f), this
 2   Court has conducted a de novo review of this case. See McDonnell Douglas Corp. v. Commodore
 3   Business Machines, 656 F.2d 1309, 1313 (9th Cir. 1981), cert. denied, 455 U.S. 920 (1982); see
 4   also Dawson v. Marshall, 561 F.3d 930, 932 (9th Cir. 2009). Having reviewed the file under the
 5   applicable legal standards, the Court finds the Findings and Recommendations to be supported by
 6   the record and by the magistrate judge’s analysis.
 7          Pursuant to Rule 11(a) of the Federal Rules Governing Section 2254 Cases, the Court has
 8   considered whether to issue a certificate of appealability. Before Petitioner can appeal this
 9   decision, a certificate of appealability must issue. See 28 U.S.C. § 2253(c); Fed. R. App. P. 22(b).
10   Where the petition is denied on the merits, a certificate of appealability may issue under 28
11   U.S.C. § 2253 “only if the applicant has made a substantial showing of the denial of a
12   constitutional right.” 28 U.S.C. § 2253(c)(2). The Court must either issue a certificate of
13   appealability indicating which issues satisfy the required showing or must state the reasons why
14   such a certificate should not issue. See Fed. R. App. P. 22(b). Where the petition is dismissed on
15   procedural grounds, a certificate of appealability “should issue if the prisoner can show: (1) ‘that
16   jurists of reason would find it debatable whether the district court was correct in its procedural
17   ruling’; and (2) ‘that jurists of reason would find it debatable whether the petition states a valid
18   claim of the denial of a constitutional right.’” Morris v. Woodford, 229 F.3d 775, 780 (9th Cir.
19   2000) (quoting Slack v. McDaniel, 529 U.S. 473, 484–85 (2000)). For the reasons set forth in the
20   Findings and Recommendations (ECF No. 4), the Court finds that issuance of a certificate of
21   appealability is not warranted in this case.
22          Accordingly, IT IS HEREBY ORDERED that:
23          1. The Findings and Recommendations issued April 14, 2021 (ECF No. 4), are
24   ADOPTED IN FULL;
25          2. Plaintiff’s Emergency Motion for Release from ICE Detention (ECF No. 1) is
26   DISMISSED for lack of jurisdiction;
27          3. The Court declines to issue the certificate of appealability referenced in 28 U.S.C. §
28   2253; and
                                                          2
 1    4. The Clerk of the Court is directed to close this case.
 2    IT IS SO ORDERED.
 3   DATED: May 20, 2021
 4

 5
                                                       Troy L. Nunley
 6                                                     United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 3
